Citation Nr: 9927672	
Decision Date: 09/27/99    Archive Date: 10/05/99

DOCKET NO.  98-00 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 (West 1991) for impotence 
resulting from right knee surgery performed during VA 
hospitalization.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Schlosser, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1948 to 
February 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision in 
which the RO denied service connection for impotence as 
secondary to the service-connected disability of residuals of 
a gunshot wound of the left calf, and also denied 
compensation benefits for impotence under the provisions of 
38 U.S.C.A. § 1151.  The veteran appealed only the denial of 
compensation benefits under 38 U.S.C.A. § 1151.  He appeared 
for a hearing at the RO before a local hearing officer in 
April 1998.  The RO continued the denial of compensation 
benefits under 38 U.S.C.A. § 1151 as reflected by 
supplemental statements of the case (SSOC) dated in April 
1998 and June 1998.


REMAND

The veteran contends that he became impotent as a result of 
right knee surgery at a VA facility in April 1994.  
Specifically, the veteran maintains that he was given a 
spinal tap before surgery on his right knee in April 1994.  
He asserts that the spinal tap was very painful and that it 
took him a long time to recover.  He also contends that, 
since the surgery, he has been impotent and his condition has 
not improved since the initial onset.

The provisions of 38 U.S.C.A. § 1151 allow that, where any 
veteran shall have suffered an injury, or an aggravation of 
an injury, as the result of hospitalization, medical or 
surgical treatment, not the result of such veteran's own 
willful misconduct, and such injury or aggravation results in 
additional disability or death, compensation shall be awarded 
in the same manner as if such disability or death were 
service connected.

The regulation implementing that statute, 38 C.F.R. § 3.358 
(1998) provides that, in determining if additional disability 
exists, the claimant's physical condition immediately prior 
to the disease or injury on which the claim for compensation 
is based will be compared with the subsequent physical 
condition resulting from the disease or injury.  As applied 
to medical or surgical treatment, the physical condition 
prior to the disease or injury will be the condition which 
the specific medical or surgical treatment was designed to 
relieve.  Compensation will not be payable for the 
continuance or natural progress of disease or injuries for 
which the  hospitalization, etc., was authorized.  In 
determining whether such additional disability resulted from 
a disease or injury or an aggravation of an existing disease 
or injury suffered as a result of hospitalization, medical or 
surgical treatment, it will be necessary to show that the 
additional disability is actually the result of such disease 
or injury or an aggravation of an existing disease or injury 
and not merely coincidental therewith.  38 C.F.R. § 3.358 
(1998).  Compensation is not payable for the necessary 
consequences of medical or surgical treatment or examination 
properly administered with the express or implied consent of 
the veteran, or, in appropriate cases, the veteran's 
representative.  Id.  "Necessary consequences" are those 
which are certain to result from, or were intended to result 
from, the examination or medical or surgical treatment 
administered.  Id.  

Following a complete review of the claims folder, the Board 
finds that further action is warranted by the RO.  As noted 
above, the veteran contends that he is impotent as a result 
of a spinal tap administered at the time of right knee 
surgery in April 1994.  In this regard, it does not appear 
that complete hospital records pertaining to the veteran's 
right knee surgery in April 1994 at the Columbia, South 
Carolina VA Medical Center (VAMC) have been associated with 
the claims folder.  The claims folder contains only an 
abbreviated medical record (VA Form 10-1000a) which noted a 
diagnosis of right knee lateral meniscus tear with lateral 
compartment chondromalacia, and referred to surgery 
consisting of a right knee arthroscopy during the veteran's 
hospitalization.  Inasmuch as VA treatment records are 
constructively in the possession of VA adjudicators, a remand 
is warranted to 

obtain and associate the complete VA  hospital records 
pertaining to the April 1994 right knee surgery.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  Such records should 
include any medical records, surgical notes, hospital 
records, and physicians' or nurses' notes, such as was 
requested by the RO in a September 1997 letter.  

Although the veteran has specifically identified April 1994 
as the surgery following which impotence arose, the Board 
notes that a May 1996 treatment record includes a reference 
to a complaint by the veteran that he had had erectile 
dysfunction since May 1995, following knee surgery.  
Interestingly, a May 1995, pathology report is also of record 
which indicates that pathological analysis had been conducted 
on bone that had been excised from the veteran's right knee 
on May 23, 1995.  Consequently, in order to ensure that all 
VA records concerning right knee surgery have been obtained, 
see Bell, supra, action by the RO should include obtaining 
records like those noted in the paragraph above relating to 
any May 1995 surgery at a VA facility.

At his RO hearing in April 1998, the veteran testified that 
VA doctors would not say what may have caused his impotency, 
but his private doctor at the Men's Focus Health Center said 
there was a possibility that his impotence was related to the 
spinal tap procedure by VA.  The United States Court of 
Appeals for Veterans Claims (Court) has held that, if there 
is something in the record to suggest that evidence exists 
which could make the veteran's claim well grounded, VA has 
the duty to inform the veteran of the advantage of submitting 
such evidence.  Robinette v. Brown, 8 Vet.App. 69 (1995).

The case is REMANDED to the RO for the following action:

1.  The RO should contact the Columbia, 
South Carolina VAMC and obtain all VA 
records associated with the April 1994 
surgery and any May 1995 surgery 
involving the veteran's right knee.  The 
RO should also obtain the complete VA 
outpatient treatment records reflecting 
any treatment subsequent to the veteran's 
right 

knee surgery(ies).  Bell, supra.  All 
such records should be associated with 
the claims folder.

2.  The veteran should be given the 
opportunity to submit medical nexus 
evidence of a relationship between 
impotence or erectile dysfunction and any 
spinal tap procedure conducted at the 
time of his right knee surgery(ies), as 
reflected in his testimony at the April 
1998 RO hearing.  

3.  The RO should take adjudicatory 
action.  If the RO determines that the 
claim is well grounded, further 
evidentiary development as deemed 
necessary in accordance with VA's duty to 
assist under 38 U.S.C.A. § 5107 (1998) 
should be undertaken.  If the benefit 
sought remains denied, a SSOC should be 
issued.

The veteran and his representative should be given the 
opportunity to respond to the SSOC.  Thereafter, the case 
should be returned to the Board, if in order.  The appellant 
need take no action unless otherwise notified, but he has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999). The purpose of this remand is 
to comply with governing adjudicative procedures.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for further development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


